Citation Nr: 1753811	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-42 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for acne.


(The issue of entitlement to service connection for a bilateral leg rash will be the subject of a separate panel decision to be issued at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active military service from November 1958 to October 1962 and from October 1963 to September 1967.  He also had service in the Coast Guard Reserve with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the VA Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2017, the undersigned Veterans Law Judge (VLJ) conducted a hearing on the issue of entitlement to service connection for a bilateral leg rash.  The issue of entitlement to service connection for acne was not identified or addressed at the hearing.  The issue of entitlement to service connection for a bilateral leg rash had also previously been addressed by VLJ L. Barnard during a February 2014 Board hearing and in a May 2016 Board remand.  Because the issue has been addressed at separate Board hearings by different VLJs, the issue of entitlement to service connection for a bilateral leg rash will be the subject of a separate panel decision.   See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, at the March 2017 hearing the issue of entitlement to service connection for acne was not identified or addressed.  The Veteran, in his November 2015 Substantive Appeal (VA Form 9), requested a hearing before the Board by videoconference on this issue.  Accordingly, the issue of entitlement to service connection for acne is remanded to afford the Veteran a videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran at the earliest possible time on the Board's hearing schedule for a videoconference hearing before the Board to be held at the local RO regarding the issue of entitlement to service connection for acne.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


